Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is being claimed by “a robot including a body with controllably movable apparatus for aligning movements”.  The claim will be interpreted as best as possible for the purpose of examination.
Claim 6 recites the limitation "the smart parcel safe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 1 and a smart parcel safe is introduced in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US Pub App 2018/0330313).

Regarding claim 1, Clarke discloses parcel deploying apparatus comprising: 
package receiving and/or delivering apparatus defining an enclosure with a plurality of walls (22, Fig.2c), any or all of the plurality of walls being releasably locked to the package receiving and/or deploying apparatus by an externally controllable locking mechanism (Para.46) and movable from a closed orientation to an open orientation defining a first package receiving flat surface (Fig.2c-d); 
a robot (1) including a body with controllably movable apparatus for aligning movements, the body including a wall (3) releasably attached to the body for movement between a body closing orientation and a horizontal orientation defining a second package receiving flat surface (Fig.2c-d); 
at least one of the package receiving and/or deploying apparatus and the robot body including package relocating apparatus which moves a package between a stored orientation and an extended orientation on one of the first package receiving flat surface and the second package receiving flat surface (Fig.2c-d); and 
the controllably movable apparatus controllable to move the robot into alignment with a delivery position (Fig.2a-b).

Regarding claim 2, Clarke discloses the package receiving and/or deploying apparatus includes one of a smart parcel safe, pickup and delivery vehicle, locker, or mail box (mail box, Fig.2a).

Regarding claim 3, Clarke further discloses the package receiving and/or deploying apparatus includes a smart parcel safe (Para.48).

Regarding claim 4, Clarke further discloses the controllably movable apparatus includes two or more wheels (5, Fig.3b) controllably driven by internal electric motors to move the robot in any desired direction along a horizontal surface (Page 5, claim 3).

Regarding claim 5, Clarke further discloses the package receiving and/or deploying apparatus includes a vertically movable housing including the two or more wheels attached to the housing by vertically upward extending or scissoring apparatus which collapses into a normal or lowered position (35, Fig.6a).

Regarding claim 9, Clarke further discloses the robot includes one of a robot, a robotic drone, AI device, artificial intelligence, or autonomous deliveries and pickups (autonomous vehicle 1, Para.48).

Claims 14-17 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennet et al (US Pub App 2020/0288895).

Regarding claim 14, Bennet discloses: 
a robosafe (153, Fig.1) including an integrated robot and parcel safe, the robosafe including a container defining an enclosure with at least one wall releasably locked to the container by an externally controllable locking mechanism (Para.24) and movable from a closed orientation to an open orientation defining a parcel receiving or deploying surface (Fig.2c-d); 
controllably movable apparatus (143) attached to the container (107) of the robosafe, the controllably movable apparatus designed and constructed to move the robosafe in any desired direction along a horizontal surface (Fig.1); and 
a sensor (Para.62,91) and movement guide positioned on a surface of the robosafe, the sensor and movement guide including internal electronics designed and constructed to provide a view of the position of the robosafe relative to the surroundings and a guide for movement of the robosafe in response to the controllably movable apparatus (Para.44,56).

Regarding claim 15, Bennet further discloses the controllably movable apparatus includes a plurality of wheels attached to the container and two or more of the plurality of wheels (5, Fig.3b) controllably driven by internal electric motors to move the parcel receiving or deploying apparatus in any desired direction along a horizontal surface (Page 5, claim 3).

Regarding claim 16, Bennet further discloses further including a docking station designed and constructed to electrically couple to the robosafe with the robosafe in a coupling orientation adjacent the docking station (Para.82).

Regarding claim 17, Bennet further discloses the docking station is electrically powered by any of normal house power, solar power, or battery, and maintains the robosafe in a fully charged and ready to operate condition (Para.82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8, 10, 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub App 2018/0330313) in view of Liang (US Pub App 2018/0330313).

Regarding claim 6, Clarke does not further specifically disclose the controllably movable apparatus moves the robot into a position adjacent the smart parcel safe so that the first package receiving flat surface overlies the second package receiving flat surface with the smart parcel safe in a package receiving mode or so that the second package receiving flat surface overlies the first package receiving flat surface with the robot in a package receiving mode.
Liang teaches autonomous vehicles for efficient transportation and delivery of packages with a first package receiving flat surface and a second package receiving flat surface overlying (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clarke in view of Liang to have the controllably movable apparatus moves the robot into a position adjacent the smart parcel safe so that the first package receiving flat surface overlies the second package receiving flat surface with the smart parcel safe in a package receiving mode or so that the second package receiving flat surface overlies the first package receiving flat surface with the robot in a package receiving mode in order to help ensure packages are not dropped.

Regarding claim 7, Clarke does not further specifically disclose the package relocating apparatus of the robot body includes a remotely controllable inner wall movable between a stored orientation and an extended orientation in which the inner wall moves from the stored orientation horizontally across the robot body and the second package receiving flat surface.
Liang teaches autonomous vehicles for efficient transportation and delivery of packages with a first package receiving flat surface and a second package receiving flat surface overlying (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clarke in view of Liang to the package relocating apparatus of the robot body includes a remotely controllable inner wall movable between a stored orientation and an extended orientation in which the inner wall moves from the stored orientation horizontally across the robot body and the second package receiving flat surface in order to help ensure packages are not dropped.

Regarding claim 8, Clarke does not further specifically disclose the package relocating apparatus of the package receiving and/or deploying apparatus includes a remotely controllable inner wall movable between a stored orientation and an extended orientation in which the inner wall moves from the stored orientation horizontally across the package receiving and/or deploying apparatus and the first package receiving flat surface.
Liang teaches autonomous vehicles for efficient transportation and delivery of packages with a first package receiving flat surface and a second package receiving flat surface overlying (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clarke in view of Liang to have alignment with a delivery position includes a position of the robot adjacent the package receiving and/or deploying apparatus with one of the first package receiving flat surface and the second package receiving flat surface overlying the other of the first package receiving flat surface and the second package receiving flat surface in order to help ensure packages are not dropped.

Regarding claim 10, Clarke does not further specifically disclose alignment with a delivery position includes a position of the robot adjacent the package receiving and/or deploying apparatus with one of the first package receiving flat surface and the second package receiving flat surface overlying the other of the first package receiving flat surface and the second package receiving flat surface.
Liang teaches autonomous vehicles for efficient transportation and delivery of packages with a first package receiving flat surface and a second package receiving flat surface overlying (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clarke in view of Liang to have alignment with a delivery position includes a position of the robot adjacent the package receiving and/or deploying apparatus with one of the first package receiving flat surface and the second package receiving flat surface overlying the other of the first package receiving flat surface and the second package receiving flat surface in order to help ensure packages are not dropped.

Regarding claim 18, Clarke discloses parcel deploying apparatus comprising: 
a smart parcel safe (Para.48) including a container defining an enclosure with five walls (22, Fig.2c), any or all of the five walls of the container, including a front wall, a right wall, a left wall and a lid releasably locked to the container by an externally controllable locking mechanism (Para.46) and movable from a closed orientation to a horizontal orientation defining a first package receiving flat surface (Fig.2c-d); 
a robot (1) including a body with controllably movable apparatus for horizontal aligning movements, the body including a wall releasably attached to the body for movement between a body closing orientation and a horizontal orientation defining a second package receiving flat surface (Fig.2c-d); 
at least one of the smart parcel safe container and the robot body including a remotely controllable inner wall movable between a stored orientation and an extended orientation in which the inner wall moves from the stored orientation horizontally across the at least one of the smart parcel safe container and the robot body to move any material in the at least one of the smart parcel safe container and the robot body onto the first package receiving flat surface or the second package receiving flat surface (robot body, Fig.2c-d); and 
disclose the controllably movable apparatus moving the robot into a position adjacent the smart parcel safe with one of the first package receiving flat surface (Fig.2A-B).

Clarke does not further specifically second package receiving flat surface overlying the other of the first package receiving flat surface and the second package receiving flat surface.
Liang teaches autonomous vehicles for efficient transportation and delivery of packages with a first package receiving flat surface and a second package receiving flat surface overlying (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clarke in view of Liang to have a second package receiving flat surface overlying the other of the first package receiving flat surface and the second package receiving flat surface in order to help ensure packages are not dropped.

Regarding claim 19, Clarke, as modified above, further teaches the controllably movable apparatus moves the robot into a position adjacent the smart parcel safe so that the first package receiving flat surface overlies the second package receiving flat surface with the smart parcel safe in a package receiving mode or so that the second package receiving flat surface overlies the first package receiving flat surface with the robot in a package receiving mode (Liang Fig.4).

Regarding claim 20, Clarke, as modified above, further suggests by the taught combination the controllably movable apparatus of the robot body includes a remotely controllable inner wall movable between a stored orientation and an extended orientation (Fig.2c-d) in which the inner wall moves from the stored orientation horizontally across the robot body and the second package receiving flat surface (Liang Fig.4).

Regarding claim 21, Clarke, as modified above, further suggests by the taught combination the controllably movable apparatus of the smart parcel safe includes a remotely controllable inner wall movable between a stored orientation and an extended orientation (Fig.2c-d) in which the inner wall moves from the stored orientation horizontally across the smart parcel safe and the first package receiving flat surface (Liang Fig.4).

Allowable Subject Matter
Claims 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 11 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a package receiving and/or deploying apparatus and the robot are integrated into a robosafe wherein the package receiving and/or delivering apparatus enclosure and the robot body are a common single component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carter, Vain, Davis, Heinla, Koch, Sibley, Romanucci, Ritchie, Hejazi and Zevenbergen further disclose elements of a parcel deploying apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
/ASHLEY K ROMANO/Examiner, Art Unit 3652